DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woody (7,952,875).
Regarding Claim 1: Woody teaches an apparatus comprising: a coldplate (908,910) configured to be thermally coupled to a structure (shown in fig. 10) to be cooled and to remove thermal energy from the structure (fig. 9); and a bus bar (110,112) integrated into the coldplate (fig. 9) and configured to deliver power to multiple components (107,903) of the structure (fig. 9).
Regarding Claim 2: Woody teaches a sealed (figs. 7-9 show the channels sealed) cooling channel (area between 908,910) integrated in the coldplate adjacent to the bus bar (figs. 7-9).
Regarding Claim 3: Woody teaches multiple mounting holes (510, 513, 514) positioned in rows on the coldplate (figs. 5-8) and configured to mechanically couple the structure to the coldplate (through 606,607,608); wherein one of the bus bar or an additional bus bar is integrated between each pair of adjacent rows of mounting holes (figs. 7-8).
Regarding Claim 4: Woody teaches sealed (figs. 7-9 show the channels sealed) cooling channels (area between 908,910) adjacent to the bus bar and each additional bus bar (figs. 7-9).
Regarding Claim 5: Woody teaches a current pad (area below 903 in fig. 9) integrated in the coldplate (fig. 9) at one end of the bus bar (fig. 9); wherein the current pad is configured to enable distribution of current to the multiple components of the structure through the bus bar (fig. 9 and col. 5 lines 7-15).
Regarding Claim 6: Woody teaches the bus bar is integrated into the coldplate using vacuum brazing or ultrasonic additive manufacturing (col. 5 lines 16-21).
Regarding Claim 7: Woody teaches an insulation completely surrounding the bus bar (col. 3 lines 44-47).
Regarding Claim 8: Woody teaches a system comprising: an electronic device (fig. 10) comprising a substrate (shown in figs. 1 and 9) and multiple electronic components (107, 903) in or on the substrate (figs. 1 and 9); and a cooling apparatus (figs. 7-9) comprising: a coldplate (908,910) configured to be thermally coupled to the substrate (fig. 9) and to remove thermal energy from the substrate (fig. 9); and a bus bar (110,112) integrated into the coldplate (fig. 9) and configured to deliver power to the electronic components of the electronic device (fig. 9).
Regarding Claim 9: Woody teaches the cooling apparatus further comprises a sealed (figs. 7-9 show the channels sealed) cooling channel integrated in the coldplate adjacent to the bus bar (figs. 7-9).
Regarding Claim 10: Woody teaches the cooling apparatus further comprises multiple mounting holes (510,513,514) positioned in rows on the coldplate (figs. 5-8) and configured to mechanically couple the cooling apparatus to the electronic device (through 606,607,608); and one of the bus bar or an additional bus bar is integrated between each pair of adjacent rows of mounting holes (figs. 7-8).
Regarding Claim 11: Woody teaches the cooling apparatus further comprises sealed (figs. 7-9 show the channels sealed) cooling channels (area between 908,910) adjacent to the bus bar and each additional bus bar (figs. 7-9).
Regarding Claim 12: Woody teaches the cooling apparatus further comprises a current pad (area below 903 in fig. 9) integrated in the coldplate (fig. 9) one side of the bus bar (fig. 9); and the current pad is configured to enable distribution of current to the multiple components of the structure through the bus bar (fig. 9 and col. 5 lines 7-15).
Regarding Claim 13: Woody teaches the bus bar is integrated into the coldplate using vacuum brazing or ultrasonic additive manufacturing (col. 5 lines 16-21).
Regarding Claim 14: Woody teaches the cooling apparatus further comprises an insulation completely surrounding the bus bar (col. 3 lines 44-47).
Regarding Claim 15: Woody teaches a method comprising: integrating a bus bar (110,112) into a coldplate (908,910); thermally coupling the coldplate to a structure (shown in fig. 10) to be cooled (fig. 9), the coldplate configured to remove thermal energy from the structure (figs. 9-10); and electrically coupling multiple components (107,903) of the structure to the bus bar (fig. 9), the bus bar configured to deliver electrical power to the multiple components of the structure (fig. 9).
Regarding Claim 16: Woody teaches integrating a sealed (figs. 7-9 show the channels sealed)  cooling channel in the coldplate adjacent to the bus bar (figs. 7-9).
Regarding Claim 17: Woody teaches forming multiple mounting holes (510,513,514) positioned in rows on the coldplate (figs. 5-8) and configured to mechanically couple the structure to the coldplate (through 606,607,608), wherein one of the bus bar or an additional bus bar is integrated between each pair of adjacent rows of mounting holes (figs. 7-8); and integrating sealed (figs. 7-9 show the channels sealed) cooling channels (area between 908,910) adjacent to the bus bar and each additional bus bar (figs. 7-9).
Regarding Claim 18: Woody teaches forming a current pad (area below 903 in fig. 9) integrated in the coldplate (fig. 9) on one side of the bus bar (fig. 9); wherein the current pad is configured to enable distribution of current to the multiple components of the structure through the bus bar (fig. 9 and col. 5 lines 7-15).
Regarding Claim 19: Woody teaches the bus bar is integrated into the coldplate using vacuum brazing or ultrasonic additive manufacturing (col. 5 lines 16-21).
Regarding Claim 20: Woody teaches completely surrounding the bus bar with an insulation (col. 3 lines 44-47).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTHONY M HAUGHTON/Primary Examiner, Art Unit 2841